DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping abstract idea without significantly more. The claims recite limitations which are directed an abstract idea are: “responsive to a determination that the first user and the second user are the same user, verify an identity of that user in association with an opening of a gaming establishment account” -certain method of organizing human activity and/or mental process.  Therefore, the claims are found to recite an abstract idea under Step 2A-prong 1.
 This judicial exception is not integrated into a practical application because the additional limitations such as “obtain, via a second image capture device, an image of a presented picture identification document comprising a picture of a user,” and “obtain, via a second image capture device, an image of a second user” as amount extra solution activity and/or invoke a computer to implement the abstract idea and/or a technological environment to perform the abstract idea (see MPEP 2106.05(f)-(h)).  The additional elements such as “a system”, “a processor”, and “a memory device that stores a plurality of instructions, that when executed by the processor following an occurrence of a gaming establishment account opening event, cause the processor to:” merely invoke highly generalized computer components to implement the abstract idea and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).   For at least these reasons, the claims do not integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “a processor”, “a memory device”, “a first image capture device” and “ a second image capture device” are merely performing mere instructions to implement an abstract idea on a computer, append well-understood, routine, and conventional activities to the judicial exception, add insignificant extra solution activity to the judicial exception by mere data gathering in conjunction with the abstract idea (see MPEP 2106.05(A))..  These additional elements do not amount to significantly more because they merely recite highly-generalized computer components to invoke a general-purpose computer to implement the abstract idea and/or a technological environment similar to Alice v. CLS.  For at least these reasons, the claims do not amount to significantly more than the abstract idea under Step 2B.  
Independent claims 10 and 12 recite substantially the same subject matter as recited above and are found to be directed to a grouping of abstract ideas without significantly more for substantially the same reasons as Independent Claim 1.
Regarding dependent claims 2-9, 11, and 13-20 have been reviewed and analyzed and found to merely recite additional steps of the abstract idea (see MPEP 2106.04(a), steps to invoke general computer components to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “wherein the first image capture device and the second image capture device are the same image capture device” renders the claim indefinite as to the metes and bounds of the claimed invention. Specifically, the limitation claims 2 and 13 are rendered indefinite because it is unclear whether the claimed invention requires a separate image capture device as recited in claim 1 from which the claim depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 8,123,616 B2).
Regarding claim 1, Wells discloses a system comprising: a processor (see Wells, Fig. 10, col. 16: ln 25-34); and a memory device that stores a plurality of instructions that (see Wells, Fig. 10, col. 16: ln 25-42), when executed by the processor following an occurrence of a gaming establishment account opening event (see Wells, Fig. 3, 4C, 19-20, col. 6: ln 51-col. 7: ln 8, col. 24: ln 23-45, col. 40: ln 56-64, wherein the opening event is a log-on event for a gaming establishment account of a registered user), cause the processor to:
obtain, via a first image capture device (see Wells, Fig. 4C, col. 5: ln 9-29), an image comprising a picture of a first user (see Wells, Fig. 11, 13, col. 8: ln 62-col. 9: ln 15, wherein the authentication information is an image of the eye of a person and/or a portion of a person such as a person’s face); 
obtain, via a second image capture device (see Wells, Fig. 4C, 5,  col. 5: ln 9-29, col. 11: ln 55-60)), an image of a second user (see Wells, Fig 4C, 15, 19-20, col. 21: ln 13-21, col. 24: ln 23-45, wherein the camera provides an image of the person), and 
responsive to a determination that the first user and second user are the same user, verify an identity of that user in associated with an opening of a gaming establishment account (see Wells, Fig. 4C, 17, 19-20, col. 24: ln 23-57, wherein the determination is a match of the identity of the biometric data between the obtained biometric data and the registration data of the user).  Although, Wells discloses obtaining a presented picture identification document comprising a picture of a first user (see Wells, col. 7: ln 40: ln 62), but it does not explicitly teach that obtaining an image of the presented picture identification document.  However, Wells teach collecting personal information and biometric information such as by scanning digital data and or a camera to generate a digital image of a person’s face representing an image (see col. 9: ln 1-15). One would have been motivated to use known techniques with similar devices to yield the predictable result to obtain an image to record user information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to obtain, via a first image capture device, an image of a presented picture identification document comprising a picture of a first user.
Regarding claim 12, Wells discloses a method of operating a system, the method comprising: 
obtaining, via a first image capture device (see Wells, Fig. 4C, col. 5: ln 9-29), an image comprising a picture of a first user (see Wells, Fig. 11, 13, col. 8: ln 62-col. 9: ln 15, wherein the authentication information is an image of the eye of a person and/or a portion of a person such as a person’s face); 
obtaining, via a second image capture device (see Wells, Fig. 4C, 5,  col. 5: ln 9-29, col. 11: ln 55-60)), an image of a second user (see Wells, Fig 4C, 15, 19-20, col. 21: ln 13-21, col. 24: ln 23-45, wherein the camera provides an image of the person), and 
responsive to a determination that the first user and second user are the same user, verify an identity of that user in associated with an opening of a gaming establishment account (see Wells, Fig. 4C, 17, 19-20, col. 24: ln 23-57, wherein the determination is a match of the identity of the biometric data between the obtained biometric data and the registration data of the user).  Although, Wells discloses obtaining a presented picture identification document comprising a picture of a first user (see Wells, col. 7: ln 40: ln 62), but it does not explicitly teach that obtaining an image of the presented picture identification document.  However, Wells teach collecting personal information and biometric information such as by scanning digital data and or a camera to generate a digital image of a person’s face representing an image (see col. 9: ln 1-15). One would have been motivated to use known techniques with similar devices to yield the predictable result to obtain an image to record user information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to obtain, via a first image capture device, an image of a presented picture identification document comprising a picture of a first user.
Regarding claims 2 and 13, Wells teaches the system of Claim 1 and the method of Claim 12, wherein the first image capture device and the second image capture device are the same image capture device (see Figs. 4A-D, col. 7: ln 63-col. 8: ln 5, col. 9: ln 45-51col. 13: ln 53-56, wherein the gaming units 20 may also serve as registration units 26).
Regarding claims 3, Wells teaches the system of Claim 1, further comprising one of the first image capture device and the second image capture device (see Wells, Fig. 4C, 5, col. 7: ln 63-col. 8: ln 5, col. 9: ln 45-51; col. 11: ln 55-col. 12: ln 3; col. 13: ln 53-56).
Regarding claim 4, Wells teaches the system of Claim 3, further comprising the other one of the first image capture device and the second image capture device (see Fig. 4C, 5, col. 7: ln 63-col. 8: ln 5, col. 9: ln 45-51; col. 11: ln 55-col. 12: ln 3).
Regarding claim 5, Wells teaches the system of Claim 3, wherein the other one of the first image capture device and the second image capture device comprises a camera of a mobile device (see Wells, Fig. 4C, 5,  col. 6: ln 51-col. 7: ln 3, col. 8: ln 63-col. 9: ln 15).
Regarding claims 6 and 14, Wells teaches the system of Claim 1 and the method of Claim 12, wherein the determination that the first user and the second user are the same user is based on a comparison of facial recognition data of the first user pictured in the picture identification document to facial recognition data of the second user (see Wells, Fig. 4C, 5, col. 5: ln 9-21, col. 8: ln 63-col. 9: ln 15; col. 11: ln 55-col. 12: ln 3).
Regarding claims 7 and 15, Wells teaches the system of Claim 1 and the method of Claim 12, wherein when executed by the processor responsive to a determination that the first user and the second user are not the same user, cease any opening of the gaming establishment account (see Wells, Figs. 17, 19, col. 22: ln 41-col. 23: ln 46, col. 40: ln 56-64, wherein the denial message is provided to the gaming unit when the determination is not a match).
Regarding claims 8 and 16, Wells teaches the system of Claim 1 and the method of Claim 12, wherein the determination that the first user and the second user are the same user occurs independent of any gaming establishment personnel (see Wells, Figs. 7, 17, 19-20, col. 7: ln 63-col. 9: ln 15, col. 13: ln 60-col. 14: ln 10, wherein the determination is performed by the authentication server 58 which is a computer and therefore absent of any gaming establishment personnel).
Regarding claims 9 and 17, Wells teaches the system of Claim 1 and the method of Claim 12, wherein when executed by the processor, the instructions cause the processor to activate the gaming establishment account responsive to a determination that the user is located within a gaming establishment associated with the gaming establishment account (see Wells, Figs. 17, 19-20, col. 23: ln 3-col. 24: ln 21, wherein the user is authenticated when the personal/biometric data and location data from a position device indicates that it is within a permitted location within the gaming establishment (e.g., building)).
Regarding claim 19, Wells teach the method of claim 12, wherein the picture identification document comprises a government issued picture identification (see Wells, col. 7: ln 59-62, wherein a driver’s license and a passport are government issued picture identification).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 8,123,616 B2) in further view of Lyons et al. (US 2016/0019746 A1).
Regarding claim 18, Wells teach the method of claim 12, wherein the determination that the user is located within the gaming establishment associated with the gaming establishment account (see Wells, col. 23: ln 22-col. 24: ln 21).  However, Wells is silent that the determination is based on a wireless pairing of a mobile device and a gaming device with the gaming establishment.
Lyons teaches a location determination that the user is located within the gaming establishment associated with the gaming establishment account is based on a wireless pairing of a mobile device and a gaming device associated with the gaming establishment (see Lyons, Figs. 1D, 12, 41A, 0338).  Lyons’ system teaches providing a pairing request to enable a mobile device to be paired to a gaming machine to pass touch inputs for game processing (see Lyons, Figs. 1D, 12, 38, 41A, 0338).  Specifically, Lyons teach a geo fencing feature to monitor the location so that the player using the mobile device from drifting out of range of designated areas (see Lyons, Fig. 1D, 12, 38, 0338).  One would have been motivated to incorporate the teachings of Lyons geo fencing based on a wireless pairing of a mobile device and a gaming device associated with the gaming establishment to yield the predictable result to conform with jurisdictional regulatory gaming requirements.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing wherein the determination that the user is located within the gaming establishment associated with the gaming establishment account is based on a wireless pairing of a mobile device and a gaming device associated with the gaming establishment.  
Claims 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. (US 8,123,616 B2) in further view of Livesay et al. (US 9,197,638 B1).
Regarding claim 10, Wells discloses a system comprising: a processor (see Wells, Fig. 10, col. 16: ln 25-34); and a memory device that stores a plurality of instructions that (see Wells, Fig. 10, col. 16: ln 25-42), when executed by the processor following an occurrence of a gaming establishment account opening event (see Wells, Fig. 3, 4C, 19-20, col. 6: ln 51-col. 7: ln 8, col. 24: ln 23-45, col. 40: ln 56-64, wherein the opening event is a log-on event for a gaming establishment account of a registered user), cause the processor to:
obtain, personal identifying information associated with a picture identification document presented by a user (see Wells, Fig. 11, 13, col. 7: ln col. 7: ln 40-62;); 
responsive to a receipt of data associated with a verification of the personal identifying information, enable the user identified by the picture identification document to proceed with an opening of a gaming establishment account (see Wells, Fig. 4C, 17, 19-20, col. 20: ln 46-56, col. 24: ln 23-57, wherein the determination is a match of the identity of the biometric data between the obtained biometric data and the registration data of the user is permitted to play the game under the opened gaming establishment account);
responsive to receipt of data, prohibit any opening of any gaming establishment account in associated with the picture identification document presented by the user (see Wells, Fig. 19-20, col. 23: ln 41-col. 23: ln 28, col. 25: ln 4-24).  Although, Wells discloses obtaining personal information, via an image capture device (see Fig. 4C, col. 8: ln 62-col. 9: ln 15, wherein the authentication information is an image of the eye of a person and/or a portion of a person such as a person’s face), it does not explicitly teach wherein the image capture device obtains the picture identification document.  However, Wells teach collecting personal information and biometric information such as by scanning digital data and or a camera to generate a digital image of a person’s face representing an image (see col. 9: ln 1-15). One would have been motivated to use known techniques with similar devices to yield the predictable result to obtain an image to record user information.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to obtain, via an image capture device, personal identifying information associated with a picture identification document presented by a user.  However, Wells does not explicitly teach or suggest data associated with an inaccuracy of the personal identifying information.
Livesay teaches a method and apparatus for detecting fraudulent physical identification articles through scans and digital imagery and pattern recognition (see Livesay, Fig. 2, abstract, col. 4: ln 36-col. 5: ln 15).  Livesay teach wherein responsive to receipt of data associated with an inaccuracy of the personal information associated with the presented picture identification document to identify inaccuracies that indicate fraud or forgery using voice or facial recognition (see col. 4: ln 63-col. 5: ln 15).  One would have been motivated to incorporate the teachings of Livesay fraud detection system to yield the predictable result to automatically detect photo identities for indications of fraud or forgery to make the system better and more trusted than human, face-to-face identity proofing (see Livesay, col. 4: ln 63-col 5: ln 15).  Therefore, it would have been obvious  to one of ordinary skill in the art at the time of filing the application wherein responsive to a receipt of data associated with an inaccuracy of the personal identifying information associated with the presented picture identification document, prohibit any opening of any gaming establishment account in association with the presented picture identification document.  
Regarding claim 11, Wells teaches the system of Claim 10, wherein the personal identifying information associated with the picture identification document is obtained in association with verifying that an image of the user matches image of a picture of the picture identification document (see Wells, Fig. 15, 17, 19-20, col. 7: ln 40: ln 62, wherein the identifying information is a driver’s license or passport, col. 21: ln 67, col. 22: ln 40-col. 23: ln 20, wherein the authentication server receives the stored personal and biometric data stored in the registration database and the obtained biometric information to authenticate the user).
Regarding claim 20, Wells teach the method of claim 12, further comprising: obtaining, via the first image capture device, personal identifying information associated with the presented picture identification document (see Wells, Fig. 4C, 17, 19-20, col. 24: ln 23-57, wherein the determination is a match of the identity of the biometric data between the obtained biometric data); and prohibit any opening of any gaming establishment account in association with the presented picture identification document (see Wells, Fig. 19-20, col. 23: ln 41-col. 23: ln 28, col. 25: ln 4-24).  However, Wells is silent as to responsive to a receipt of data associated with an inaccuracy of the personal information associated with the presented picture identification document.
Livesay teaches a method and apparatus for detecting fraudulent physical identification articles through scans and digital imagery and pattern recognition (see Livesay, Fig. 2, abstract, col. 4: ln 36-col. 5: ln 15).  Livesay teach wherein responsive to receipt of data associated with an inaccuracy of the personal information associated with the presented picture identification document to identify inaccuracies that indicate fraud or forgery using voice or facial recognition (see col. 4: ln 63-col. 5: ln 15).  One would have been motivated to incorporate the teachings of Livesay fraud detection system to yield the predictable result to automatically detect photo identities for indications of fraud or forgery to make the system better and more trusted than human, face-to-face identity proofing (see Livesay, col. 4: ln 63-col 5: ln 15).  Therefore, it would have been obvious  to one of ordinary skill in the art at the time of filing the application wherein responsive to a receipt of data associated with an inaccuracy of the personal identifying information associated with the presented picture identification document, prohibit any opening of any gaming establishment account in association with the presented picture identification document.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715